Memorandum

Per Curiam.

It is unnecessary to discuss the question as to plaintiff’s right to attack the Florida divorce collaterally. Defendant, having invoked the aid of our Supreme Court on his subsequent motion to reduce the allowance to his wife in the separation decree, thus requiring her to retain plaintiff to oppose the claim, and then withdrawing the motion, is estopped from setting up the divorce.
The judgment should be reversed, with costs, judgment directed for plaintiff, and case remitted to the court below for the assessment of the value of his services.
Hammer, Shientag and Hecht, JJ., concur.
Judgment reversed, etc.